DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Applicant's arguments, filed 01/25/2021, have been fully considered.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.   
Applicants have amended their claims, filed 01/25/2021, and therefore rejections newly made in the instant office action have been necessitated by amendment.
Applicant’s amendment amended claims 1, 5-7, 10-12 and 15. 
Applicant’s amendment canceled claims 4, 9, and 14.
Applicant’s amendment left claims 2-3, 8 and 13 as originally filed. 
Claims 1-3, 5-8, 10-13, and 15 are the current claims hereby under examination.
Response to Arguments
Arguments presented with respect to the rejection of claims 1-15 under 35 USC § 101:
Applicant's arguments filed 01/25/2021 on pages 7-14 have been fully considered but they are not persuasive.
Step 2A - Prong 2: With regards to claims 1-15, the Applicant has argued that the claims recite additional elements that integrate the judicial exception into a practical application. The Applicant has argued that the claims recite a method for extracting breathing patterns from PPG signals thereby integrating the exception into a practical application of designing a filter for 
Step 2B: The Applicant has argued that the claimed subject matter recites additional elements that amount to significantly more than the judicial exception. In particular, the 
Arguments presented with respect to the rejection of claims 1-15 under 35 USC § 103:
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

The following rejections and/or objections being made have been necessitated by amendments to the claims. 
Claim Objections
Claims 1, 6, and 11 are objected to because of the following informalities:  “a cut-off frequency of 0.2-1 Hz” should read “the cut-off frequency of 0.2-1 Hz”.
Claims 1, 6 and 11 are objected to because of the following informalities: “a filtered PPG signal in frequency domain” should read “the filtered PPG signal in frequency domain”. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5-8, 10-13, and 15 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1-3, 5-8, 10-13, and 15 fall within a statutory category. The claims recite designing a filter for extracting a breathing pattern from a PPG signal. Therefore, further consideration is necessary. 
The claims recite designing a filter for extracting a breathing pattern from a PPG signal by defining filter specifications, generating a transfer function, computing a plurality of filter coefficients, generating a filtered PPG signal, and analyzing the filter PPG signal to calculate breathing rate.
The limitations of defining filter specifications, generating a transfer function, computing a plurality of filter coefficients, generating a filtered signal, and calculating breathing rate are all directed towards an abstract idea. Mathematical concepts and mental processes like generating a transfer function, calculating filter coefficients using mathematical equations, generating a filter signal using mathematical and mental steps, and calculating a breathing rate using mathematical equations are all directed towards an abstract idea. Although no mathematical equations are claimed, it is important to note that mathematical concepts need not be expressed in mathematical symbols. See MPEP 2016.04(a)(2). Dependent claims further recite obtaining PPG signals from a wearable device, setting window sizes for filtering data, and obtaining data from an accelerometer to determine when a user is in motion. Obtaining data 
The judicial exceptions of defining filter specifications, generating a transfer function, computing a plurality of filter coefficients, generating a filtered signal, and calculating breathing rate are not integrated into a practical application. The limitation of calculating breathing rate is directed towards the abstract idea of a mathematical concept. The limitation is not integrated into an inventive concept. The claim is not directed towards making improvements to the computer and processor functionality. In particular, the limitation of calculating breathing rate is not integrated by applying or using the judicial exceptions to effect a particular treatment of prophylaxis for a disease or medical condition. See MPEP 2106.04(d). The claims are directed to an abstract idea.
The claim limitations as a whole do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract ideas into a practical application, the limitations of generating a transfer function, computing filter coefficients, generating a filter signal, and calculating breathing rate amount to no more than mathematical and mental concepts. Without the integration into a practical application, there cannot be an inventive concept. The claims are not patent eligible. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-8, 10-13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferber et al. (Pat. No. US 9,943,267), in view of Anguis et al. (“Cardiovascular . 
Regarding Claim 1, Ferber discloses a processor-implemented method for extracting breathing patterns from PPG signals (Abstract, “systems and methods for non-invasive respiratory rate measurement … including an energy transmitter”), the method comprising: 
designing, via one or more hardware processors (Fig. 14, element 1206, “respiratory rate calculation system”) a filter for extracting breathing patterns from the PPG signals (Fig. 14, element 1448, “pre-processing rules”), wherein designing the filter comprises: 
defining filter specifications for extraction of breathing pattern from the PPG signals (Col. 39, lines 55-57, “the signal may be filtered to remove corrupting noise, as well as enhance a strength of the signal”), wherein the filter specifications comprises a type, an order and a cut-off frequency of the filter (Fig. 15B, element 15326, “determine filter parameters” and Col. 40, lines 15-18, “the classifier may be applied to determine filter parameters for filtering during pre-processing (e.g., using low pass, high pass, or other filters”), and wherein the filter specifications for the extraction of the breathing pattern comprises a filter with a cut-off frequency of 0.2-1 Hz (Col. 40, lines 4-5, “the high pass filter may have a narrow transition band (0.05 Hz)” and Col. 39, lines 65-66, “the respiration signal may include information less than 1 Hz, and it can be decimated up to 2 Hz”, therefore a filter cut-off frequency may range from 0.05 Hz – 2 Hz).  
generating, using the filter comprising the plurality of filter coefficients, filtered PPG signals (Fig. 15B) by removing DC component from the PPG signals (Col. 23, lines 54-56, “low 
analyzing, a filtered PPG signal in frequency domain, by computing Fourier Transform (FFT) and obtaining power spectrum (Fig. 14, element 1456, “Spectrum Rules”, and col. 42, lines 59-60, “spectrum rules define functions for extracting a spectrum of a signal”), wherein from the power spectrum, a highest isolated peak is taken as breathing frequency and is used to calculate breathing rate in Breaths per Minute (BrPM) (Fig. 23, from the spectrum analysis, the respiration rate can be seen) (col. 43, lines 22-26, “spectrum module may be configured to execute the spectrum rules to extract a respiratory rate of a signal”, wherein the rate can be in breaths per minute.)
	However, Ferber does not explicitly disclose wherein the filter specifications comprise an Infinite Impulse response (IR) Butter-worth band-pass filter of order 4. 
	In an analogous field of endeavor, Anguis teaches of methods and systems for collecting PPG signals from a wearable device and processing the PPG signals (Abstract). Anguis teaches on pg. 516, left col. in Fig. 5 of a pre-processing stage. The pre-processing stage implements a Butterworth 4th order IIR filter. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pre-processing filter th order Butterworth filter. Using a 4th order Butterworth filter would benefit from the predictable results of reducing noise and baseline drift of PPG signals (pg. 516, left col.)
Ferber also does not explicitly disclose generating a transfer function associated with the filter specifications, and computing a plurality of filter coefficients using filtfilt function for allowing filtering of the PPG signals. 
In an analogous field of endeavor, Hickey teaches of a method and system of filtering PPG signals to obtain biological data (Abstract and Fig. 2). Hickey teaches on pg. 430 in section 2.3 “Data analysis” of using the Matlab function filtfilt in order to perform zero-phase digital filtering of the signals, wherein the function computes filter coefficients and a transfer function is the input for the function in Matlab. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the filters disclosed by Ferber to include generating filter coefficients and using zero-phase filtering to filter the PPG signals. Processing the input PPG data would allow for the AC signals to be filtered in both the forward and reverse direction, allowing for accurate PPG results (pg. 420, section 2.3). 
Regarding Claim 2, modified Ferber discloses the method as claimed in claim 1, further comprising: obtaining, in real time, raw PPG signals from the wearable device worn by the subject (Fig. 2, element 102, “Blood metrics measurement apparatus” and Fig. 15A, element 1502, “obtain a multichannel signal associated with a user” and col. 45, lines 37-39, “the signal may be obtained from a blood metrics measurement apparatus worn on the wrist of the user”); andAMENDMENT AND RESPONSE UNDER 37 C.F.R § 1.111Page 3Serial Number: 16/179,807Filing Date: November 2, 2018 pre-processing the raw PPG signals to obtain the PPG signals associated with a window size and a sampling frequency suitable for the breathing pattern extraction (Fig. 15A, element 1504, 
Regarding Claim 3, modified Ferber discloses the method as claimed in claim 2, wherein the window size is around 10 seconds (col. 39, lines 59-64, “the signal may need to be measured over longer durations before a respiratory rate can be determined. For example, a 30 second window may be used over a PPG window, sampled upwards of 50 Hz”. A 50 Hz sampling rate would be 0.02 seconds, therefore the window can range from 0.02 seconds to 30 seconds). 
Regarding Claim 5, 
Regarding Claim 6, Ferber discloses a system for extracting breathing patterns from PPG signals (Abstract, “systems and methods for non-invasive respiratory rate measurement … including an energy transmitter”), the system comprising: 
one or more memories (Fig. 8, element 804, “memory system”); and 
one or more hardware processors (Fig. 14, element 1206, “respiratory rate calculation system”), the one or more memories coupled to the one or more hardware processors, wherein the one or more hardware processors are capable of executing programmed instructions (Fig. 14, element 1448, “pre-processing rules”) stored in the one or more memories to: 
design a filter for extracting breathing patterns from the PPG signals (Col. 39, lines 55-57, “the signal may be filtered to remove corrupting noise, as well as enhance a strength of the signal”), wherein designing the filter comprises: 
defining filter specifications for extraction of breathing pattern from the PPG signals, wherein the filter specifications comprising a type, an order and a cut-off frequency of the filter (Fig. 15B, element 15326, “determine filter parameters” and Col. 40, lines 15-18, “the classifier may be applied to determine filter parameters for filtering during pre-processing (e.g., using low pass, high pass, or other filters”), and wherein the filter specifications for the extraction of the breathing pattern comprises a cut-off frequency of 0.2-1 Hz (Col. 40, lines 4-5, “the high pass filter may have a narrow transition band (0.05 Hz)” and Col. 39, lines 65-66, “the respiration signal may include information less than 1 Hz, and it can be decimated up to 2 Hz”, therefore a filter cut-off frequency may range from 0.05 Hz – 2 Hz), 

analyze, a filtered PPG signal in frequency domain, by computing Fourier Transform (FFT) and obtaining power spectrum (Fig. 14, element 1456, “Spectrum Rules”, and col. 42, lines 59-60, “spectrum rules define functions for extracting a spectrum of a signal”), wherein from the power spectrum, a highest isolated peak is taken as breathing frequency and is used to calculate breathing rate in Breaths per Minute (BrPM) (Fig. 23, from the spectrum analysis, the respiration rate can be seen) (col. 43, lines 22-26, “spectrum module may be configured to execute the spectrum rules to extract a respiratory rate of a signal”, wherein the rate can be in breaths per minute).
However, Ferber does not explicitly disclose wherein the filter specifications comprise an Infinite Impulse response (IR) Butter-worth band-pass filter of order 4. 
th order IIR filter. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pre-processing filter disclosed by Ferber to include a IIR 4th order Butterworth filter. Using a 4th order Butterworth filter would benefit from the predictable results of reducing noise and baseline drift of PPG signals (pg. 516, left col.)
Ferber also does not explicitly disclose generating a transfer function associated with the filter specifications, and computing a plurality of filter coefficients using filtfilt function for allowing filtering of the PPG signals. 
In an analogous field of endeavor, Hickey teaches of a method and system of filtering PPG signals to obtain biological data (Abstract and Fig. 2). Hickey teaches on pg. 430 in section 2.3 “Data analysis” of using the Matlab function filtfilt in order to perform zero-phase digital filtering of the signals, wherein the function computes filter coefficients and a transfer function is the input for the function in Matlab. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the filters disclosed by Ferber to include generating filter coefficients and using zero-phase filtering to filter the PPG signals. Processing the input PPG data would allow for the AC signals to be filtered in both the forward and reverse direction, allowing for accurate PPG results (pg. 420, section 2.3). 
Regarding Claim 7, modified Ferber discloses the system as claimed in claim 6, wherein the one or more hardware processors are further configured by the instructions to: obtain, in 
Regarding Claim 8, modified Ferber discloses the system as claimed in claim 7, wherein the window size is around 10 seconds (col. 39, lines 59-64, “the signal may need to be measured over longer durations before a respiratory rate can be determined. For example, a 30 second window may be used over a PPG window, sampled upwards of 50 Hz”. A 50 Hz sampling rate would be 0.02 seconds, therefore the window can range from 0.02 seconds to 30 seconds).
Regarding Claim 10, modified Ferber discloses the system as claimed in claim 6, wherein the one or more hardware processors are further configured by the instructions to: AMENDMENT AND RESPONSE UNDER 37 C.F.R § 1.111Page 5Serial Number: 16/179,807Filing Date: November 2, 2018obtain, from an accelerometer sensor embodied in the wearable device (col. 12, lines 55-59, “the blood metrics measurement apparatus may comprise a motion sensor (e.g., an accelerometer”), an accelerometer signal indicative of motion of the subject; compute, mean and standard deviation values of the accelerometer signal to determine whether the subject is in motion (col. 15, lines 65-67 and col. 16, lines 1-16, “analysis of the signals from the receiver may identify abnormal measurements. For example, each of the measurements may be compared to a predetermined value … information may be from an accelerometer”); and perform, based on 
Regarding Claim 11, Ferber discloses one or more non-transitory machine readable information storage mediums (Fig. 8, element 804, “memory system”) comprising one or more instructions which when executed by one or more hardware processors causes the one or more hardware processor to perform a method for extracting breathing patterns from PPG signals (Col. 22, lines 58-62, “memory system and storage system comprise computer readable media which may store instructions or programs that are executable by a computer processor”), said method comprising: 
designing, via the one or more hardware processors (Fig. 14, element 1206, “respiratory rate calculation system”), a filter for extracting breathing patterns from the PPG signals (Fig. 14, element 1448, “pre-processing rules”), wherein designing the filter comprises: 
defining filter specifications for extraction of breathing pattern from the PPG signals (Col. 39, lines 55-57, “the signal may be filtered to remove corrupting noise, as well as enhance a strength of the signal”), wherein the filter specifications comprises a type, an order and a cut-off frequency of the filter (Fig. 15B, element 15326, “determine filter parameters” and Col. 40, lines 15-18, 
generating, using the filter comprising the plurality of filter coefficients, filtered PPG signals (Fig. 15B) by removing DC component from the PPG signals (Col. 23, lines 54-56, “low frequency or DC level noise may be eliminated using high pass filters” and Fig. 15B, element 1528, “apply low pass filter”) obtained from a wearable device worn by a subject via the one or more hardware processors (Fig 15B, element 1522, “obtain a multichannel signal” and Col. 46, lines 18-21, “respiratory rate calculation system obtains a multichannel signal … obtained from a blood metrics measurement apparatus worn on the wrist of a user”), the filtered PPG signals indicative of the breathing pattern of the subject (Fig. 15B, element 1532 and Col. 46, lines 43-46, “the respiratory rate calculation system outputs a filtered signal”); and AMENDMENT AND RESPONSE UNDER 37 C.F.R § 1.111Page 6 Serial Number: 16/179,807 Filing Date: November 2, 2018
analyzing, a filtered PPG signal in frequency domain, by computing Fourier Transform (FFT) and obtaining power spectrum (Fig. 14, element 1456, “Spectrum Rules”, and col. 42, lines 59-60, “spectrum rules define functions for extracting a spectrum of a signal”), wherein from the power spectrum, a highest 
However, Ferber does not explicitly disclose wherein the filter specifications comprise an Infinite Impulse response (IR) Butter-worth band-pass filter of order 4. 
	In an analogous field of endeavor, Anguis teaches of methods and systems for collecting PPG signals from a wearable device and processing the PPG signals (Abstract). Anguis teaches on pg. 516, left col. in Fig. 5 of a pre-processing stage. The pre-processing stage implements a Butterworth 4th order IIR filter. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pre-processing filter disclosed by Ferber to include a IIR 4th order Butterworth filter. Using a 4th order Butterworth filter would benefit from the predictable results of reducing noise and baseline drift of PPG signals (pg. 516, left col.)
Ferber also does not explicitly disclose generating a transfer function associated with the filter specifications, and computing a plurality of filter coefficients using filtfilt function for allowing filtering of the PPG signals. 
In an analogous field of endeavor, Hickey teaches of a method and system of filtering PPG signals to obtain biological data (Abstract and Fig. 2). Hickey teaches on pg. 430 in section 2.3 “Data analysis” of using the Matlab function filtfilt in order to perform zero-phase digital filtering of the signals, wherein the function computes filter coefficients and a transfer function 
Regarding Claim 12, modified Ferber discloses the one or more non-transitory machine readable information storage mediums of claim 11, further comprising: obtaining, in real time, raw PPG signals from the wearable device worn by the subject (Fig. 2, element 102, “Blood metrics measurement apparatus” and Fig. 15A, element 1502, “obtain a multichannel signal associated with a user” and col. 45, lines 37-39, “the signal may be obtained from a blood metrics measurement apparatus worn on the wrist of the user”); and pre-processing the raw PPG signals to obtain the PPG signals associated with a window size and a sampling frequency suitable for the breathing pattern extraction (Fig. 15A, element 1504, “pre-processing the multichannel signal” and col. 45, lines 40-44, “the respiratory rate system pre-processes (e.g., filters) the multichannel signals”).
Regarding Claim 13, 
Regarding Claim 15, modified Ferber discloses the one or more non-transitory machine readable information storage mediums of claim 11, further comprising: obtaining, from an accelerometer sensor embodied in the wearable device (col. 12, lines 55-59, “the blood metrics measurement apparatus may comprise a motion sensor (e.g., an accelerometer”), an accelerometer signal indicative of motion of the subject; computing, mean and standard deviation values of the accelerometer signal to determine whether the subject is in motion (col. 15, lines 65-67 and col. 16, lines 1-16, “analysis of the signals from the receiver may identify abnormal measurements. For example, each of the measurements may be compared to a predetermined value … information may be from an accelerometer”); and performing, based on the determination, one of: discarding the PPG signals captured from the wearable device upon determination of the subject to be in motion (col. 16, lines 10-13, “the degree of discount may be based, for example, on information from an accelerometer”), and generating the plurality of filter coefficients upon determination of the subject to be in rest position (based on the acceleration data from the acceleration, the system can determine when the system is in a rest position).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE W KRETZER whose telephone number is (571)272-1907.  The examiner can normally be reached on Monday through Friday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.W.K./Examiner, Art Unit 3791       

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791